PER CURIAM
Plaintiff brought this action for a declaratory judgment, ORS 28.010, seeking a declaration that a judgment lien is invalid. Defendant moved for dismissal of the complaint on the ground that it does not state a cause of action. The trial court granted the motion and plaintiff appeals.
 A complaint for declaratory relief may not be dismissed for failure to state a claim if it states a justiciable controversy. Reynolds v. State Board of Naturopathic Exam., 80 Or App 438, 722 P2d 739 (1986); Aetna Casualty v. Smith, 81 Or App 384, 725 P2d 611 (1986). The complaint states a justiciable controversy, and it was error to dismiss it.
Reversed and remanded.